Judge TAUBMAN
specially concurring.
Although I agree with the majority's analysis and, in particular, its conclusion that the trial court properly rejected defendant's challenge to two Hispanic potential jurors under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), I write separately to express my concern regarding the need for more careful litigation of this issue by the parties and more complete findings by the trial court.
The use of peremptory challenges to purposefully discriminate against jurors of a protected class violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 146, 114 S.Ct. 1419, 128 L.Ed.2d 89 (1994); Batson, 476 U.S. at 87, 89, 106 S.Ct. 1712; People v. Robinson, 187 P.3d 1166 (Colo.App.2008). As the majority correctly notes, trial courts must apply a three-step process in evaluating a Batson challenge.
First, the party objecting to the exercise of the challenge must make a prima facie showing that the other party excluded a potential juror because of race. Second, if the objecting party establishes a prima facie case, the burden shifts to the proponent of the strike to come forward in the second step with a race-neutral explanation for the challenge. Third, if a race-neutral reason is articulated, the trial court must determine whether the opponent of the strike has nonetheless proved purposeful racial discrimination. People v. Vieyra, 169 P.3d 205, 210 (Colo.App.2007).
As part of this third step, the opponent must have the opportunity to rebut the proponent's race-neutral explanation by showing, for example, that it is a pretext. Finally, the court must then determine, on the basis of all the evidence before it, whether it can find by a preponderance of the evidence that one or more potential jurors were excluded because of race. Id. at 210-11.
We review de novo a trial court's rulings on steps one and two of the analysis, and we review the trial court's resolution of a Batson objection in step three for clear error. Id. at 211.
Here, defendant's Batson challenge was raised in such an informal manner that meaningful appellate review is difficult. At no time during defendant's Batson challenge did defendant, the prosecutor, or the trial court refer to the Batson case. Defense counsel, the prosecutor, and the trial court did not acknowledge the above-described three-step process for making a Batson challenge.
When defendant objected to the prosecutor's striking the only two jury panel members with Hispanic surnames, the trial court did not determine whether this showing by defendant established a prima facie case. Similarly, defendant did not argue that he *17had established a prima facie case, nor did the prosecutor concede that defendant had established a prima facie case.
Instead, the prosecutor immediately began explaining the reasons that he believed were race-neutral for striking the two Hispanic jurors. Following this explanation, which was apparently intended to satisfy step two of the Batson process, the trial court did not rule on whether these explanations were race-neutral. Similarly, the prosecutor did not ask the trial court to determine that his proffered reasons for striking the Hispanic jurors were race-neutral. Defense counsel did not comment on this point, either.
Next the trial court asked defense counsel if he would like to follow up. As the majority notes, defense counsel responded that it was inappropriate to ask about a panel member's race and reiterated that the prosecutor had excused the only two Hispanics on the jury panel. Defense counsel noted that this was significant because defendant is also Hispanic. At no time did defendant contend that the prosecutor's asserted race-neutral reasons were pretextual.
Following this exchange, the trial court rejected defendant's Batson challenge, asserting two reasons. It concluded, "I do not find that two people make a Batson challenge. [The prosecutor] has given us no race related reasons for that."
Thus, in effect, the parties and the trial court collapsed the three-step Batson procedure into a one-step process. As a result, the trial court's reasons for denying defendant's Batson challenge are indeed troubling. The trial court's first statement-"I do not find that two people make a Batson challenge"-is a legally incorrect statement if viewed as the trial court's ruling on whether defendant established a prima facie case. See People v. Collins, 187 P.3d 1178, 1184 (Colo.App.2008) (the striking of a single potential juror for a discriminatory reason violates the Equal Protection Clause).
Under these cireumstances, it is possible to conclude, as the majority does, that the trial court intended to state that after considering the prosecutor's asserted race-neutral reasons for striking the two Hispanic jurors, defendant's Batson challenge was not successful. To reach this conclusion, however, one must try to infer what the trial court meant, rather than evaluate what the trial court actually said.
I am further concerned by the trial court's second reason for rejecting defendant's Bat-son challenge-that the prosecutor "has given us no race-related reasons for that." On its face, this conclusion is a determination of the second step of the Batson process-has the prosecutor offered race-neutral reasons for striking the jurors in question? If the trial court's second reason was responsive to the second step of the Batson test, one is left with the conclusion that the trial court did not rule on the third step of defendant's Batson challenge. As noted, that step requires the trial court to determine whether the prosecutor's asserted race-neutral grounds for striking potential jurors are valid or are a pretext for racial discrimination. In my view, the trial court was required to state whether it had found the prosecutor's asserted race-neutral reasons credible and not pre-textual. The importance of such a finding by the trial court was underlined by the United States Supreme Court decision in Snyder v. Louisiana, 552 U.S. 472, 128 S.Ct. 1203, 170 L.Ed.2d 175 (2008).
There, the prosecutor articulated two race-neutral reasons for exercising a peremptory challenge against an African-American potential juror. Concluding that the prosecutor's second reason was pretextual and that the trial court judge had not made an express determination regarding the prosecutor's first reason-the potential juror's demeanor-the Supreme Court refused to presume the judge credited that reason. Thus, the court concluded the adverse inference created by the use of the pretextual reason was not overcome by the first reason, and reversed the defendant's conviction. Snyder, 552 U.S. at 479, 128 S.Ct. 1203; see also Collins, 187 P.3d 1178 (reversing defendant's conviction because at least three of the race-neutral reasons articulated by the prosecutor were affirmatively refuted by the record and the district court did not specifically credit the others).
Here, as in Snyder and Collins, the trial court did not specifically credit the prosecu*18tor's articulated race-neutral reasons with respect to either Hispanie-surnamed juror. Because the trial court did not make specific findings with respect to the prosecutor's asserted reasons for striking the Hispanie-sur-named jurors, we cannot know whether the trial court was satisfied with the prosecutor's explanations.
This lack of specific credibility findings is troublesome to me because, with respect to the second Hispanic juror, the prosecutor, in addition to offering two arguably valid race-neutral reasons, then explained that he was not sure that the second Hispanie-surnamed juror was indeed Hispanic. In my view, this additional explanation was problematic and possibly pretextual, because Batson protects not only against challenges to Hispanics, but against challenges to Spanish-surnamed individuals as well. Fields v. People, 732 P.2d 1145, 1153 (Colo.1987) (holding that Spanish-surnamed people constitute a cognizable group for the purpose of Sixth Amendment and Equal Protection Clause claims against the use of peremptory challenges); see also Washington v. People, 186 P.8d 594, 601 (Colo.2008).
As with the lack of input by defense counsel and the prosecutor with regard to the first step of Batson, the same is true with regard to the third step. Neither defense counsel nor the prosecutor requested that the trial court make specific credibility findings, as is required under step three of the Batson process.
For the reasons set forth by the majority, I conclude that the record is sufficient to uphold the trial court's denial of defendant's Batson challenge in this case. However, I would feel more confident in reaching this conclusion had defense counsel, the prosecutor, and the trial court specifically followed the dictates of Batson. Because Batson involves the vindication of important constitutional rights for defendants in criminal cases, I believe that litigation of such issues demands more of all concerned than was done in this case.